UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BARBARA M. BROWN,
Plaintiff-Appellant,

v.                                                                    No. 96-2613

AUTO-OWNERS INSURANCE COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Danville.
Jackson L. Kiser, Senior District Judge.
(CA-96-2-D)

Submitted: July 15, 1997

Decided: September 8, 1997

Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert T. Vaughan, Jr., Gregory T. Casker, DANIEL, VAUGHAN,
MEDLEY & SMITHERMAN, P.C., Danville, Virginia, for Appel-
lant. Glenn W. Pulley, Mark B. Holland, CLEMENT & WHEAT-
LEY, Danville, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Barbara M. Brown appeals the district court's order granting sum-
mary judgment to Auto-Owners Insurance Company (Auto-Owners).
Brown, who seeks payment on an insurance policy issued by Auto-
Owners for structural damage to her warehouse, claims the district
court erred by excluding the testimony of her expert witness as specu-
lative. Finding no abuse of discretion,1 we affirm the order of the dis-
trict court.

Brown owns a commercial warehouse in Danville, Virginia. The
warehouse is approximately twenty-five years old, and consists of a
concrete slab floor, cinder block walls, and a flat roof supported by
steel roofing joists. A dirt embankment approximately five to seven
feet high rests against the entire exterior of the south wall. Because
the embankment slopes down towards the wall, any precipitation that
falls on the slope drains towards the warehouse.

Sometime between the evening of June 28 and the morning of June
29, 1995, during a rain storm that deposited over 2 inches of rain on
Danville, a portion of the south wall of the warehouse collapsed.
When the collapse occurred, the wall broke in a horizontal line,
roughly parallel to the surface of the embankment, and a corner of the
roof was bent. Brown contends the collapse was caused by wind, a
condition covered under the insurance policy. Brown offered as an
expert witness, a professional engineer who postulated that the dam-
age was due to the wind raising the roof which allowed the pressure
from the embankment to collapse the wall. Contrarily, Auto-Owners
contends that the cause of the collapse was not a covered event. Auto-
Owners, through its expert witness, a civil engineer who conducted
a soil analysis, contends that the embankment became so waterlogged
from the record amount of precipitation in the month of June, that the
lateral pressure exerted against the wall by the waterlogged soil
caused the wall to collapse. Further, Auto-Owners asserts that the
damage to the roof occurred when the wall collapsed.
_________________________________________________________________
1 See Benedi v. McNeil-P.P.C., Inc., 66 F.3d 1378, 1384-85 (4th Cir.
1995).

                    2
In determining whether to admit expert scientific testimony, the
district court must determine whether the expert's testimony is based
on scientific knowledge that will assist the trier of fact in understand-
ing or determining a fact in issue.2 This includes assessing whether
the methodology and reasoning underlying the testimony is scientifi-
cally valid and can be properly applied to the facts.3 In other words,
the expert's testimony must be grounded in the methods and proce-
dures of science and not subjective belief or unsupported speculation.4

In this case, Brown's expert offered nothing more than his subjec-
tive belief on the cause of the collapse. His opinion on the cause of
the collapse and the forces involved was not based upon any mathe-
matical calculations or scientific methodology, but his personal obser-
vations. He did not know the magnitude of the wind required to lift
the roof or even the velocity of the wind on the night of the collapse.
Further, he was unable to quantify the forces placed upon the wall by
the embankment or even explain the mechanics of how the collapse
and damage to the roof occurred. Given the lack of scientific data or
reasoning to support his conclusions, we find that the district court did
not abuse its discretion in excluding the expert's testimony. Without
the testimony, Brown failed to raise a genuine issue of material fact;
thus, summary judgment was appropriate.

Accordingly, we affirm the district court's order of summary judg-
ment. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
2 See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592
(1993).
3 Id.
4 Id. at 589-90.

                    3